FILE COPY

                                                                               NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                               901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                               CORPUS CHRISTI, TEXAS 78401
                                                                               361-888-0416 (TEL)
JUSTICES
                                                                               361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                               HIDALGO COUNTY
  GINA M. BENAVIDES

                                    Court of Appeals
                                                                               ADMINISTRATION BLDG.
  GREGORY T. PERKES
                                                                               100 E. CANO, 5TH FLOOR
  NORA L. LONGORIA
                                                                               EDINBURG, TEXAS 78539
                                                                               956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER              Thirteenth District of Texas                 956-318-2403 (FAX)

                                                                               www.txcourts.gov/13thcoa

                                             July 13, 2015

      Don Ray White
      CMRRR# 7013 3020 0000 9564 2169
      TDCJ ID# 512713
      Polunsky Unit
      3872 FM 350
      Livingston, TX 77351

      Re:       Cause No. 13-15-00308-CV
      Tr.Ct.No. D-1-GN-13-002904
      Style:    Don Ray White v. Marla Ramirez

      Dear Mr. White:

            The Supreme Court ordered the above cause transferred to this Court from the
      3rd Court of Appeals.

             The appellant’s notice of appeal in the above cause was received on June 8,
      2015, and the clerk’s record was received on July 7, 2015. The docketing statement is
      due in this Court within 15 days from the date of this notice. See TEX. R. APP. P. 5, 32.

             Upon review of the clerk’s record, it appears that the appeal has not been timely
      perfected. Pursuant to Tex. R. App. P. 42.3, you are hereby given notice of this defect
      so that steps may be taken to cure the defect, if it can be done. If, after the expiration of
      ten days from the date of receipt of this notice, this defect is not cured, this appeal will
      be dismissed.

             Appeals and original proceedings in this Court are governed by the Texas Rules
      of Appellate Procedure. The parties to this cause should review the rules and ensure
      that their filings meet the requirements of the rules. The parties should also review
      information regarding the Court’s policies and procedures which can be found on the
      Court’s website at http://www.txcourts.gov/13thcoa.aspx. The Court’s website includes
      a wide variety of useful links and specific information about matters such as fees,
      motions, the alternative dispute resolution program, oral argument, and access to
      appellate records.

              Under the recent amendments to the appellate rules, effective January 1, 2014,
      all attorneys in civil and criminal cases are required to file all documents (except a
      document submitted under seal or subject to a motion to seal) with the Court through
      the eFileTexas.gov electronic filing system. Parties not represented by an attorney are
      strongly encouraged to e-file documents, but e-filing is not required. An e-filer is not
                                                                                FILE COPY

Case No. 13-15-00308-CV
Page 2


required to file any paper copies of an e-filed document unless specifically requested by
the Court. All e-filed documents must conform to Rule 9 of the Texas Rules of
Appellate Procedure. If a party is not required to e-file a document, the original and one
unbound copy of the document should be filed. See id. R. 9.3(a)(1). All documents, e-
filed or submitted in paper, must be redacted in compliance with Rule 9, see id. R. 9.9,
9.10, and e-filed briefs must follow the Texas Supreme Court’s Redaction Guidelines.

                                         Very truly yours,



                                         Cecile Foy Gsanger, Clerk

CFG:pf